             Case 2:17-cv-00894-TSZ Document 135 Filed 09/24/19 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
           EKO BRANDS, LLC,
 8                              Plaintiff,
 9            v.                                         C17-894 TSZ

10         ADRIAN RIVERA MAYNEZ                          ORDER
           ENTERPRISES INC., et al.,
11
                                Defendants.
12

13         It is the ORDER of the Court that the jury in this case be committed to the custody

14 of a duly sworn bailiff or bailiffs; and

15         It is FURTHER ORDERED that the Clerk, U.S. District Court, pay for the meals

16 of said jurors at the expense of the United States Courts.

17         IT IS SO ORDERED.

18         Dated this 24th day of September, 2019.

19

20                                                   A
21                                                   Thomas S. Zilly
                                                     United States District Judge
22

23

     ORDER - 1
